Citation Nr: 1534114	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  09-18 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable rating for eczema (previously evaluated as an upper body skin disorder) prior to January 30, 2012.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel






INTRODUCTION

The Veteran had verified active service in the United States Navy from March 1993 to March 1997, as well as apparent additional unverified active duty, active duty for training, and inactive duty for training.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In April 2014, the Board denied an initial compensable rating for eczema prior to January 30, 2012, and a rating in excess of 30 percent thereafter.  The Veteran subsequently appealed this denial to the Court of Appeals for Veterans Claims (Court).  In a January 2015 Memorandum Decision and Order, the Court vacated the Board's April 2014 decision as to the claim for a higher initial rating for eczema prior to January 30, 2012, and remanded the claim to the Board for further adjudication.  The Court also affirmed the portion of the Board's April 2014 decision that denied a higher rating for eczema beginning on January 30, 2012.

The Board also notes that, in April 2014, the Veteran's claims for service connection for bilateral Achilles tendonitis, bilateral plantar fasciitis, bilateral pes planus, a disorder characterized by bilateral foot pain, a disorder characterized by bilateral upper leg pain, a disorder characterized by bilateral leg weakness, a chronic low back disorder, chronic headaches, hypertension, and a chronic genitourinary disorder were remanded to the agency of original jurisdiction (AOJ) for further development.  In December 2014, the AOJ awarded service connection for bladder infections, bilateral pes planus, chronic headaches, degenerative arthritis of the spine, left and right Achilles tendonitis, and hypertension.  As the December 2014 decision represents a full grant of the benefits sought with respect to these issues, these matters are no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977). 

The issues remaining on appeal, namely, entitlement to service connection for bilateral plantar fascitis, a disorder characterized by bilateral foot pain, a disorder characterized by bilateral upper leg pain, and a disorder characterized by bilateral leg weakness, are not presently before the Board.  In this regard, while it appears that the AOJ is in the process of conducting the ordered development pertaining to such issues, they have not been recertified to the Board and, therefore, they are not presently before the Board for consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.   

The issues of entitlement to an increased rating for bladder infections, incontinence, and crystalluria as well as entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) were raised by the Veteran in a May 2015 statement.  In addition, the Veteran appears to raise the issue of entitlement to service connection for depression/anxiety due to a service connection condition in a June 2015 Report of General Information.  These issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The Veteran contends that a compensable rating is warranted for her eczema prior to January 30, 2012.  The Court, in its January 2015 Memorandum Decision, found that the Board had erred in its April 2014 decision by denying a compensable rating for the period prior to January 30, 2012, by failing to consider potentially favorable evidence.  Specifically, the Court noted that the Board had failed to consider a June 2011 VA dermatology consultation that diagnosed eczematous dermatitis with nickel allergy and observed scaly plagues on the Veteran's right and left forearms, right third finger, the gluteal cleft, and the left postauricular region.  The Court also noted that, while the record did not explicitly provide the percentage of the Veteran's body or the exposed portions of her body affected by the eczema, it clearly indicated that additional areas were affected beyond the elbow areas noted in the September 2010 examination.  Finally, the Court noted that, to the extent that the June 2011 VA dermatology record is not sufficiently clear to permit the Board to determine whether a compensable rating was warranted, the Board should undertake additional development necessary to make that determination.

The Board finds that, upon a review of the June 2011 dermatology record, it is not clear what percentage of the body or the exposed areas were affected by the eczema and it is unable to determine whether a compensable rating is warranted prior to January 30, 2012.  As such, a remand is necessary obtain a retrospective medical opinion in order to determine the severity of the Veteran's eczema prior to January 30, 2012.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).  

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the September 2010 VA dermatology examiner for an addendum opinion.  If the September 2010 VA examiner is unavailable, the claims file should be forwarded to an appropriate medical professional to provide the addendum opinion.  The need for another examination is left to the discretion of the medical professional selected to offer the opinion. 

After reviewing the claims file, the examiner is requested to offer an addendum opinion that specifically addresses the following questions.  To the extent possible, the examiner should describe all manifestations and symptoms of the Veteran's service-connected eczema prior to January 30, 2012.  In this regard, the examiner should specifically determine whether the Veteran's eczema manifested in the following symptoms and, if so, the time period (i.e., prior to January 30, 2012) in which such symptoms were present:

(A) Less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and: no more than topical therapy required during the past 12 months.

(B)  At least 5 percent but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of the exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12 month period;

(C) 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12 month period.

(D) More than 40 percent of the entire body or more than 40 percent of the exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12 month period.

The rationale for any opinion offered should be provided.  The examiner should also specifically discuss the findings detailed in the June 9, 2011 VA dermatology record, to include what percentage of the entire body and/or exposed areas the recorded erythematous scaly plaques affected.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.  §§ 5109B, 7112 (West 2014).


_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

